Citation Nr: 1216205	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-10 770	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to service connection for a disability manifested by obesity, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to February 1971 and from April 1973 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As discussed below, the Veteran is withdrawing his appeal of his claim for service connection for a disability manifested by obesity, to include as secondary to a service-connected disorder.  In the Veteran's statement withdrawing this issue, he also indicated that he was withdrawing from appellate review his claim for a compensable rating for bilateral hearing loss.  In this regard, the Board observes that the rating decision on appeal granted service connection for left ear hearing loss (as service connection was already in effect, at a noncompensable level, for right ear hearing loss) and evaluated the now service-connected bilateral hearing loss as noncompensably disabling effective September 13, 2004.  In December 2006, the Veteran filed a timely notice of disagreement with the noncompensable evaluation assigned.  The RO issued a statement of the case in July 2007, but the Veteran did not thereafter file a timely substantive appeal.  

In this regard, a statement received by the Board from the Veteran in January 2012 could be construed as a claim for an increased (compensable) rating for bilateral hearing loss.  However, in the April 2012 correspondence, the Veteran specifically expressed his desire not to pursue a claim for a compensable evaluation for his service-connected hearing loss.  Accordingly, the Board concludes that the issue of entitlement to an initial compensable rating for hearing loss is not before it.  


FINDING OF FACT

On April 5, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appellate review his appeal of the claim for service connection for a disability manifested by obesity, to include as secondary to a service-connected disorder.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for a disability manifested by obesity, to include as secondary to a service-connected disorder, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for a disability manifested by obesity, to include as secondary to a service-connected disorder.  See statement received in April 2012.  Hence, there remains no allegation of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for service connection for a disability manifested by obesity, to include as secondary to a service-connected disorder, is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


